Citation Nr: 1545372	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-30 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether the character of the service member's service is a bar to VA benefits.  

2.  Entitlement to Disability and Indemnity Compensation (DIC) benefits based on service connection for the cause of the service member's death

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The service member served on active duty from November 27, 1967 to November 27, 1969 and from November 28, 1969 to September 29, 1970 and was discharged under conditions other than honorable.  He died in May 2012.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of March 2010 and September 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The March 2010 decision adjudicated the service member's claim of entitlement to service connection for several disabilities.  The September 2012 decision adjudicated the appellant's claim of entitlement to DIC benefits.  

The appellant is the service member's surviving spouse and has been substituted as the claimant to complete the processing of the deceased service person's compensation and pension claims with regard to disability due to an acquired psychiatric disorder, to include posttraumatic stress disorder, diabetes, hearing loss, tinnitus, and multiple myeloma.  

In a February 2015 decision, the Board denied the appeal as to the issue of whether the service member's service is a bar to VA benefits.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In July 2015, the Court granted a joint motion for remand (JMR) of the appellant and the Secretary of Veterans' Affairs (the Parties), vacated the February 2015 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The DIC Issue

In the JMR, the Parties agreed that VA must provide the appellant with notice under the VCAA.  In the now vacated decision, the Board noted that VA provided notice to the service member in a January 2010 letter and that the appellant has been substituted for the service member.  

Despite this accurate statement, the Parties agreed that VA must provide notice to the appellant in response to her claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits.  

The Board has reviewed the claims folder (both the paper portion and the portion stored electronically), but finds no statement of the case (SOC) addressing the DIC issue, and hence, no effective substantive appeal of the DIC issue.  Based on detailed review, the Board does not, and can not, construe a VA Form 9 received in November 2012 as including a notice of disagreement (NOD) with the AOJ's September 2012 denial of of the appellant's claim for DIC benefits.  

The appropriate action at this time is limited to remanding the DIC issue so that the AOJ can issue an SOC.  A brief history is provided to facilitate understanding:  

In October 2009, the AOJ received VA Form 21-526 in which the service member claimed entitlement to VA benefits on account of a psychiatric disability, tinnitus, diabetes, and hearing loss.  The AOJ sent him a VCAA notice letter in January 2010 that addressed his eligibility for the claimed benefits in light of the service department's determination that his service was not honorable.  

In March 2010, the AOJ notified the service member of the decision to deny his claim on the basis that his other than honorable discharge is considered a bar to VA benefits.  

The service member filed an NOD with that decision in June 2010.  

The service member died in March 2012.  On May 15, 2012 the AOJ received a VA Form 21-534, application for DIC, pension, and accrued benefits, from the service member's surviving spouse as well as a request to be substituted for the service member as to his pending claim/appeal of the service connection issues.  Of record is a February 2014 memorandum signed by a Decision Review Officer (DRO) stating that the appellant was eligible to be substituted for her late husband for the purpose of processing his claim to completion.  

On September 19, 2012, the AOJ furnished to the appellant and her representative an SOC on the issue of whether the service member is barred from VA benefits as the result of receipt of an other than honorable discharge.  Enclosed with that SOC was a VA Form 9 and notice as to how to complete her appeal to the Board.  

On September 22, 2012, the AOJ mailed notice of the decision to deny DIC, death pension, and accrued benefits and included notice as to the appellant's procedural and appellate rights.  

Of record is a VA form 9 signed by the appellant's representative and received at the AOJ on November 5, 2012.  The Form 9 indicates that the appellant wanted to appeal all issues listed (importantly) in the SOC.  There was only one issue listed in the SOC.    

On November 28, 2012, the AOJ received another VA Form 9, signed by the appellant.  She stated that she wanted to appeal all issues on the SOC.  Again, there was only one issue listed in the SOC.  She asserted that the service member died from bone cancer from Agent Orange.  

The completed appeal of the issue of whether the character of the service member's service is a bar to VA benefits is before the Board.  There is no completed appeal of the DIC denial before the Board.  

Appellate review by the Board of an AOJ decision will be initiated by an NOD and completed by a substantive appeal after an SOC is furnished.  38 U.S.C.A. § 7105(a) (West 2014).  Where the claimant, or the claimant's representative, within the time specified Chapter 71 of Title 38 of the U.S.C, files an NOD with the decision of the AOJ, such agency will take such development or review action as it deems proper under the provisions of regulations not inconsistent with title 38 of the U.S.C.  38 U.S.C.A. § 7105(d)(1) (West 2014).  If such action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the NOD, such agency shall prepare an SOC.  Id.  Copies of the SOC will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(3) (West 2014).  The claimant will be afforded a period of sixty days from the date the SOC is mailed to file the formal appeal.  Id.  The AOJ may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  Id  

In cases where the record contains a timely filed NOD to an AOJ decision but no SOC and no indication that the disagreement has been resolved, the Board's action is limited, by several Court determinations, to remanding the matter to the AOJ for the AOJ to furnish an SOC.  The case typically cited in this context is Manlincon v. West, 12 Vet. App. 238 (1999).  In Manlincon, interestingly similar to the facts of this case, the Board had denied basic eligibility for VA non-service-connected death pension and referred to the AOJ a claim for DIC.  In the VA Form 9 of the death pension denial, the Ms. Manlincon expressed disagreement with the denial of DIC benefits.  The Court stated that the Form 9 constituted an NOD as to the DIC claim that had been denied in an AOJ decision.  The Court stated that the next step was for the AOJ to issue an SOC on the denial of the DIC claim and that the Board should have remanded to issue to the AOJ for issuance of the SOC.  

The Court cited Holland v. Gober, 433, 436 (1997) to support its determination.  

In Holland, the Court determined that statements of Mr. Holland constituted an NOD as to the initial disability rating and effective date of benefits granted in an AOJ decision and thereby initiated an appeal as to those two downstream elements.  The Court went on to state as follows:  "Once the RO issues an SOC regarding the rating and effective date for the service-connected back disability, the appellant will be able to obtain appellate review on either or both issues by filing a VA Form 9 (Substantive Appeal to BVA) with the RO."

Along with the Court cases just cited, VA regulation dictates that the Board's action with regard to the DIC issue is to direct the AOJ to issue an SOC.  
That regulation provides as follows:

In cases before the Board in which a claimant has timely filed a Notice of Disagreement with a determination of the agency of original jurisdiction on a claim, but the record reflects that the agency of original jurisdiction has not subsequently granted the claim in full and has not furnished the claimant with a Statement of the Case, the Board shall remand the claim to the agency of original jurisdiction with instructions to prepare and issue a Statement of the Case in accordance with the provisions of subpart B of this part.  

38 C.F.R. § 19.9(c) (2015).

In order for the Board to remand the DIC issue for other than the AOJ to issue an SOC the Board would have to exceed its jurisdiction.  That jurisdiction is set out as just discussed.  The Board knows of no binding authority that allows the parties to a dispute to agree to confer upon an adjudicative body an expansion of its jurisdiction in contravention to statute, regulation, and case law and have such agreement enforced by the Clerk granting a motion.  

In the November 2012 VA Form 9, in which the appellant completed her appeal of the denial for which she has been substituted for the service member, she stated that the service member died because of bone cancer from Agent Orange.  Given the timing of this written statement following the notification of the AOJ's denial of DIC benefits,  the Board liberally construes it as an NOD with the September 2012 AOJ denial of DIC benefits.  

Therefore the Board will remand that issue solely for issuance of an SOC, rather than ignoring statute, regulation, and case law by directing the AOJ to do more.  To avoid further litigation on this limited matter, the Board suggest to the AOJ to review the actions requested within the JMR and to act appropriately. 

Character of Service Issue

The Parties also agreed that remand to the Board was warranted for the Board to ensure compliance with VA's duty to assist in obtaining the service member's relevant records.  The Parties stated that there was no indication that VA attempted to obtain the service medical records, military personnel records, or VA treatment records and the Board had to ensure compliance with VA's duty to assist to obtain relevant medical records.  

Finally, the Parties agreed that remand to the Board was warranted for the Board to obtain a VA medical opinion considering whether the service member was insane during the periods of AWOL.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the service member's service medical records, military personnel records, and VA treatment records and associate obtained records with the claims file.  To the extent that the records are not obtained, obtain negative responses, as appropriate, and associate the responses with the claims file.  

If possible, the appellant herself is asked to obtain and submit these records in order to expedit her case.

2.  Provide the claims file to a VA mental health professional.  The examiner must review the entire claims file, to include but not limited to the documents explaining the reasons for his discharge.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the service member was "insane" during the periods he was AWOL.  The examiner must adhere to the VA definition of insanity.  That definition is as follows:

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease,(1)  a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  The phrase "due to disease" applies to all three circumstances.  

A review of the Court's joint motion cited above may help the health care provider's understanding of this issue.

4.  The AOJ must review the opinion provided.  If the examiner does not adhere to VA's definition of insanity (for example if the examiner bases his or her opinion on the other definitions which include the ability to discern the effects of his behavior and whether any disease placed his mental capacity beyond his control) then the AOJ must take immediate corrective action.  

5.  Furnish to the appellant and her representative an SOC in response to her November 2012 NOD with the September 2012 AOJ decision denying DIC benefits.  Return that issue to the Board only if she timely perfects her appeal.

To avoid further litigation on the matter cited in the JMR, the Board suggest to the AOJ to review the actions requested within the JMR and to act appropriately regarding the VCAA notice issue.

6.  Then readjudicate the issue of whether the character of the service member's service is a bar to VA benefits.  If the benefit sought is not granted, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  



